           Case 3:20-cv-04108-CRB Document 32 Filed 06/24/21 Page 1 of 2




 1

 2
 3

 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8                            NORTHERN DISTRICT OF CALIFORNIA
 9
10    JEFFREY KATZ CHIROPRACTIC, INC., a
      California corporation, individually and on        Case No. 3:20-cv-04108-CRB
11    behalf of all others similarly situated,
                             Plaintiff,                 [PROPOSED] ORDER GRANTING
12                                                      UNOPPOSED ADMINISTRATIVE
      v.                                                MOTION TO EXTEND ALL
13                                                      REMAINING DEADLINES
14    DIAMOND RESPIRATORY CARE, INC., a
      California corporation,
15
                             Defendant.
16
17
             Pending before the Court is Plaintiff’s Administrative Motion to Extend All Remaining
18
     Deadlines (“Motion”). Having read and considered the Motion, the Court, being fully advised in
19
     the premises, finds as follows:
20
              1.    The Motion is GRANTED.
21
              2.    The Court hereby sets the following deadlines:
22
23                            Event                                  Proposed Deadlines

24         Deadline to Complete Fact Discovery           November 1, 2021

25         Plaintiffs’ Expert Disclosures Due            December 1, 2021
26
           Defendants’ Expert Disclosures Due            December 1, 2021
27
28
                                                    1
         Case 3:20-cv-04108-CRB Document 32 Filed 06/24/21 Page 2 of 2




 1       Rebuttal Expert Disclosures Due                 January 20, 2021
 2
         Complete Expert Discovery                       February 18, 2022
 3
         Engage in Good Faith Settlement                 November 1, 2021
 4
         Discussions
 5

 6       Plaintiffs to File Motion for Class             September 2, 2021

 7       Certification

 8       Defendants to File Opposition to Class          October 13, 2021
 9       Certification
10
         Plaintiffs to File Reply ISO Motion for Class   November 4, 2021
11
         Certification
12
         Hearing on Motion for Class Certification       December 3, 2021; 10:00 a.m.
13

14

15   IT IS HEREBY ORDERED.

16

17
             June 24, 2021
     Dated: ________________                             __________________________
18                                                       Hon. Charles R. Breyer
                                                         United States District Judge
19

20

21

22

23

24

25

26

27

28
                                                     2
